Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches the manufacturing data analysis, index values, and display form described in the claims, and also teaches manufacturing data including quality values and displaying ordered lists of quality values (see, for example, the prior art to Yamaguchi and other prior art listed below).
In the context of the independent claims as a whole, however, the prior art does not teach a visualized data generation device with circuitry configured to acquire manufacturing data including one or more pieces of first data Yi (i = 1, ..., N where N is an integer of 1 or more) regarding a product state of quality with respect to one product; analyze the first data Yi and derive a first index value with respect to each and every piece of the first data Yi, the first index value representing the product state of quality; and generate visualized data including at least one first analysis result display region for causing a display device to display information about the first index value in which: at least one of an amount of information and a priority is set for each of the at least one first analysis result display region on the basis of the first index value, and a display form of the at least one first analysis result display region or a display form of information included in the at least one first analysis result display region is set on the basis of the at least one of the amount of information and the priority, wherein the amount of information for each of the at least one first analysis result display region is set to a larger amount when the first index value is larger and more associated with the product state of quality and a smaller amount when the first index value is smaller and less associated with the product state of quality, and wherein the display form is set to display more detailed information in a higher order when the first index value is larger and more associated with the product state of quality and to display less detailed information in a lower order when the first index value is smaller and less associated with the product state of quality.
Thus the subject matter of the independent claims is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamaguchi (U.S. Patent Application Publication No. 2003/0028418); Product market quality information analyzing back up apparatus, product market quality information analyzing back up system and program for product market quality information analyzing back up.
Hamazoe (U.S. Patent Application Publication No. 2011/0307090); Tolerance analyzing apparatus, designing apparatus, viewer apparatus, and assembly order converting method.
Hirata (U.S. Patent Application Publication No. 2019/0082059); Information processing apparatus and system and non-transitory computer readable medium.
Lyle (U.S. Patent Application Publication No. 2019/0333165); Enterprise-wide process stream analysis and grading engine with interactive user interface method, system, and computer program product.
Horita (U.S. Patent Application Publication No. 2021/0209422); Learning data collection apparatus, learning data collection method, and program.
Mrziglod (U.S. Patent Application Publication No. 2022/0068440); System and method for predicting quality of a chemical compound and/or of a formulation thereof as a product of a production process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613